Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (3/10/2020), is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
An election requirement was made in this application on 6/8/2021 in response to which Applicant elected claims directed to a coating apparatus. 
A second election requirement was made on 9/9/2021 since the application included plurality of distinct species. The requirement identified three species, species 1 according to Fig. 2A-2D, species 2 according to Fig. 3A-6B and species 3 according to Fig 7A-7B.  Applicant elected on 11/9/2021 without traverse, species 2 of the coating apparatus and indicated claims 1, 4-8 and 10-30 directed to that species. 
Applicant’s designation of these claims to species 2 is however incorrect, since claim 21 recites that the supporting areas are arranged around plasma generation source. Claim 22 which depends on claim 21 requires rotation around the plasma generation source. Claims 23-28 depend on claim 21 and generally require rotation as in claim 22. Therefore, these claims belong to species 3 and not species 2.
Therefore, the claims which belong to Species 2 are 1, 4-8, 10-20 and 29-30. 
A contact with Applicant attorney did not result in a correction being made. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/125491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 17/125491 recites all the claimed limitations of claims 1 and 2 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 12, 20, 29-30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Benz et al (US 20200216955).
Benz et al disclose a coating apparatus for coating a substrate (Fig 3); a chamber body having a reaction chamber (16), wherein said chamber body has a substrate positioning area for positioning the substrate (Substrate carrier 14);  5a monomer discharge source having a discharge inlet for introducing a coating forming material into said reaction chamber of said chamber body (24 and Para 192); and a plasma generation source disposed in said reaction chamber of said chamber body for exciting the coating forming material (21), wherein said substrate positioning area is located at a position between said monomer discharge source and said 10plasma generation source in such manner that the substrate is adapted for being arranged between said monomer discharge source and said plasma generation source (Fig 3). Benz et al disclose that the configuration of Fig 3 is usable for the module PPS (Plasma Polymerization Station) as in Fig 4 and 5. PPS station is realized by the arrangement of Fig 3 (Para 192). Benz teaches that the monomer material is fed near the substrate carrier where a plasma source could plasma polymerize it.
Regarding claim 4, 14 is a rack to support substrates 15. Rack support could be a movable support as in Fig 2.
Regarding claims 5 and 17 plasma is known to be generated from DC, RF or any other means as claimed.   
Regarding claims 6 and 7 monomer supply unit is disclosed in (24) and para (192).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-20 and 29-30 are also rejected under 35 U.S.C. 103 as being unpatentable over Benz et al (US 20200216955).
Claim 4 is also rejected under this statute since the substrate could also be positioned as disclosed on a rack in Fig 5. 
Regarding claims 5 and 17 plasma is known to be generated from DC, RF or any other means as claimed.   
Regarding claims 6, 7, 29 and 30 monomer supply unit is disclosed in (24) and (para 82, 130 and 192).

Regarding claim 12 plasma source PS (21) is mounted remotely Fig 3.
Regarding claim 13 plasma generation is mounted fixedly with respect to support rack and on the opposite side of monomer source (Fig 3).
Regarding claim 14-16 this is merely a rearrangement of parts to a position of optimum processing advantage.
Regarding claims 18 and 19 using electrodes is a conventional way of producing plasma and is known as capacitive coupled plasma. 
Regarding claim 20 cross section of the chamber rectangular, a polygonal shape. (Fig 1). 

Claims 5, 17-19 and 29-30 are also rejected under 35 U.S.C. 103 as being unpatentable over Benz et al (US 20200216955) in view of Shii et al (US 4769281).
Regarding claims 18 and 19 one of ordinary skill in the art would know several methods of plasma generation which include inductive using coil and capacitive using electrodes.
Shii et al disclose electrodes to generate plasma in an application of using monomer for deposition (Col 8 lines 41-55 and Table 4).
It would have been obvious for one of ordinary skill in the art to have used electrodes for generation of plasma in Benz et al as being conventional.
Regarding claim 5 and 17 claimed means of plasma generation are disclosed (Fig 1).
Regarding claims 29-30 monomer supply unit is disclosed (9).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150291830 to Galbreath et al discloses an arrangement of plasma generation (112, 114) with monomer delivery (102) and plasma generation for a substrate which could be placed in the chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716